Citation Nr: 1233818	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  05-34 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left arm disability, including as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for a right arm disability, including as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to October 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.  In June 2006, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  The Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction consideration at the Travel Board hearing.  

In February 2009, the Board issued a decision that denied the Veteran's claim of service connection for a bilateral arm disability (as well as claims for service connection for diabetes mellitus, erectile dysfunction, and a bilateral leg disability).  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the Court vacated the Board's decision and remanded the issues to the Board for further action consistent with a Joint Motion for Remand (Joint Motion) by the parties.  

In September 2010 the Board remanded the matter for further development.  A July 2011 rating decision granted the Veteran service connection for diabetes mellitus, and for peripheral neuropathy of both lower extremities, and awarded him special monthly compensation for loss of use of a creative organ.  As these awards represent full grants of the diabetes mellitus, erectile dysfunction, and bilateral leg claims, they will not be addressed herein.  In October 2011 and April 2012, the Board remanded the matters on appeal for further development.  

In August 2012, correspondence from the Veteran's attorney was received and associated with the claims file.  

The appeal is REMANDED to the VARO.  VA will notify the appellant if further action on his part is required.


REMAND

The Board's April 2012 remand sought updated copies of the complete clinical records of all VA treatment and evaluations the Veteran has received for his upper extremities since April 2011, and a retrospective medical opinion regarding the etiology of the disabilities on appeal.  

In July 2012, the consulting medical expert concluded that it was less likely than not the Veteran's claimed condition was proximately due to or the result of his service-connected condition, and that it was less than 50 percent likely that the Veteran's upper extremity symptoms were caused or aggravated by his service or by his diabetes.  In reaching these conclusions, the expert referred to an October 2007 cervical spine x-ray, a December 2007 cervical spine CT examination report, and a February 2008 cervical spine x-ray.  

A review of the Veteran's claims file (including Virtual VA) did not find the above-cited records.  While the Board does not question the existence of the records, as they are not associated with the claims file, and the medical opinion received relies on them as support for the conclusions reached, it therefore appears that there is outstanding pertinent evidence which must be secured.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record copies of the complete clinical records of all VA treatment or evaluation the Veteran has received for his upper extremities.  Specifically, the RO should secure the cited reports of diagnostic studies (i.e., October 2007 cervical spine x-ray; December 2007 cervical spine CT; and February 2008 cervical spine x-ray) noted in the July 2012 VA medical advisory opinion.  

2. The RO should ensure that the records identified are associated with the claims file, and then readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

